                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No. EDCV 18-1971-MWF (SHKx)                          Date: November 26, 2018
Title:   Stater Bros. Markets v. Carolina Transportation, Inc.
Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

          Deputy Clerk:                              Court Reporter:
          Rita Sanchez                               Not Reported

          Attorneys Present for Plaintiff:           Attorneys Present for Defendant:
          None Present                               None Present

Proceedings (In Chambers): ORDER RE: MOTION TO REMAND [12]

      Before the Court is Plaintiff Stater Bros. Market’s Motion to Remand to State
Court and Request for Attorneys’ Fees (the “Motion”), filed on October 12, 2018.
(Docket No. 12). Defendant Carolina Transportation, Inc. filed an Opposition on
November 5, 2018. (Docket No. 15). Plaintiff filed a Reply on November 9, 2018.
(Docket No. 18).

      The Court has read and considered the papers filed on the Motion and held a
hearing on November 26, 2018.

       For the reasons set forth below, the Motion is DENIED. Defendant was not in
receipt of “other paper” sufficient to put it on notice of removability by July 12, 2018.
Plaintiff’s request for attorneys’ fees and costs pursuant to 28 U.S.C. § 1447(c) is
DENIED.

I.    BACKGROUND

      Plaintiff initiated this action on March 26, 2018, in San Bernardino Superior
Court. (See Complaint (“Compl.”) (Docket No. 1-1)). Plaintiff asserts one claim for
breach of contract. (Id. ¶¶ 5-29). Defendant removed the case to this Court on
September 14, 2018. (Notice of Removal (Docket No. 1)).

      This action arises out of a sublease agreement between the parties that was set to
begin on March 1, 2018. (Declaration of Brendan W. Brandt (“Brandt Decl.”) ¶ 4
(Docket No. 12-1)). The monthly base rent of the sublease was $32,104.80. (Id.).
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              1
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No. EDCV 18-1971-MWF (SHKx)                          Date: November 26, 2018
Title:   Stater Bros. Markets v. Carolina Transportation, Inc.
Plaintiff claims that Defendant breached the agreement by terminating the sublease on
March 5, 2018. (Id. ¶ 5).

       Defendant was served with a copy of the Complaint and Summons on March 29,
2018. (Brandt Decl. ¶ 2). In the Complaint, Plaintiff requests damages for “the
amount by which the unpaid rent which would have been earned after termination until
the time of award exceeds the amount of such rent loss that Defendant Carolina
affirmatively proves could have been reasonably avoided . . . .” (Compl. ¶ 29(b)).

       On July 12, 2018, Plaintiff served responses to Defendant’s written discovery
requests. (Mot. at 13). Among those responses, Plaintiff indicated the extent of its
purported damages by stating, “Plaintiff, in an effort to relet the subject premises and
mitigate damages, has incurred and will incur additional expenses for, among other
things, lost rent, advertising, brokerage fees, and attorney’s fees all in an amount to be
proven at trial.” (Brandt Decl., Ex. B at 6).

II.   DISCUSSION

      A.     Compliance with the Local Rules

       As an initial matter, Defendant contends that the Motion should be denied
outright because Plaintiff’s counsel failed to meet and confer prior to filing the Motion,
in violation of Local Rule 7-3. (Opp. at 2). Plaintiff’s counsel responds that Stater’s
failure to meet and confer was an oversight, but that ultimately Defendant did not
suffer any prejudice. (Reply at 13).

       The Court agrees with Plaintiff that Defendant does not appear to have suffered
prejudice as a result of the failure to meet and confer. The Court, therefore, will
consider the merits of the Motion. See Reed v. Sandstone Properties, L.P., No. CV 12-
5021 MMM (VBKx), 2013 WL 1344912, at *6 (C.D. Cal. Apr. 2, 2013) (“Because
Reed suffered no real prejudice as a result of the late conference, however, the court
elects to consider the motion on the merits.”); Gonzalez v. Heritage Pac. Fin., LLC,
No. 2:12-CV-01816-ODW, 2012 WL 3263749, at *3 (C.D. Cal. Aug. 8, 2012) (“While
the Court does not excuse Plaintiff’s noncompliance [of Local Rule 7-3], it finds that
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              2
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No. EDCV 18-1971-MWF (SHKx)                          Date: November 26, 2018
Title:   Stater Bros. Markets v. Carolina Transportation, Inc.
Defendants were not prejudiced by this violation, and thus the Court refuses to deny
Gonzalez’s motion on this basis.”).

      Plaintiff’s counsel, however, is warned to scrupulously comply with the Local
Rules going forward.

      B.     Timeliness of Removal

       In general, “any civil action brought in a State court of which the district courts
of the United States have original jurisdiction, may be removed by the defendant or the
defendants, to the district court[.]” 28 U.S.C. § 1441(a). A removing defendant bears
the burden of establishing that removal is proper. See Abrego v. Dow Chem. Co., 443
F.3d 676, 684 (9th Cir. 2006) (per curiam) (noting the “longstanding, near-canonical
rule that the burden on removal rests with the removing defendant”). If there is any
doubt regarding the existence of subject matter jurisdiction, the court must resolve
those doubts in favor of remanding the action to state court. See Gaus v. Miles, Inc.,
980 F.2d 564, 566 (9th Cir. 1992) (“Federal jurisdiction must be rejected if there is any
doubt as to the right of removal in the first instance.”). Here, the parties do not dispute
that the underlying facts show removal was proper. The parties contest only the timing
of Defendant’s removal.

       Under 28 U.S.C. § 1446(b)(1), a defendant must file a notice of removal “within
30 days after the receipt by the defendant, through service or otherwise, of a copy of
the initial pleading setting forth the claim for relief upon which such action or
proceeding is based[.]” If the initial pleadings do not state a removable case, 28 U.S.C.
§ 1446(b)(3) additionally permits removal “within 30 days after receipt by the
defendant . . . of a copy of an amended pleading, motion, order or other paper from
which it may first be ascertained that the case is one which is or has become
removable.” The statute “requires a defendant to apply a reasonable amount of
intelligence in ascertaining removability,” but “defendants need not make
extrapolations or engage in guesswork.” Kuxhausen v. BMW Fin. Servs. N.A. LLC,
707 F.3d 1136, 1140 (9th Cir. 2013) (citation omitted). Although the time limit is
procedural rather than jurisdictional, it “is mandatory and a timely objection to a late

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              3
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No. EDCV 18-1971-MWF (SHKx)                          Date: November 26, 2018
Title:   Stater Bros. Markets v. Carolina Transportation, Inc.
petition will defeat removal . . . .” Smith v. Mylan Inc., 761 F.3d 1042, 1045 (9th Cir.
2014) (quoting Fristoe v. Reynolds Metals Co., 615 F.2d 1209, 1212 (9th Cir. 1980)).

      In Plaintiff’s view, Defendant had notice that the amount in controversy
exceeded the $75,000 jurisdictional threshold on two separate occasions.

       First, Plaintiff argues that Defendant had notice that the amount in controversy
exceeded $75,000 by at least June 1, 2018, when three months of rent for the sublease
was due. (Mot. at 12). Plaintiff explains that, given the $32,104.80 monthly base rent
for the sublease, the $75,000 threshold necessary to remove the case to federal court
was met on June 1, 2018, when three months of rent was due. (Id. at 7). Therefore,
Plaintiff argues, Defendant should have filed the notice of removal by July 2, 2018.
(Id.). Plaintiff further argues that Plaintiff’s counsel had a telephone call with
Defendant’s in-house counsel on April 17, 2018, and expressed that Plaintiff “would
be seeking rent for the entire term of the lease.” (Brandt Decl. ¶ 8).

       Second, Plaintiff argues that even if Defendant did not have notice of
removability on June 1, 2018, Defendant was in receipt of “other paper” from which
removability could be ascertained on July 12, 2018, when Defendant was served with
written discovery indicating damages above the jurisdictional minimum. (Mot. at 13).
Plaintiff claims that its response to Form Interrogatory No. 9.1 “put at-issue at least
four months’ lost rent, which is approximately $128,419.20.” (Id. at 8). Therefore,
Plaintiff argues, Defendant was required to remove the action by no later than August
13, 2018. (Id. at 14).

       Defendant does not dispute that a defendant may be required to “[m]ultiply
figures clearly stated” as part of the obligation to ascertain removability. (Opp. at 6
(citing Kuxhausen, 707 F.3d at 1140)). Defendant argues, however, that the Complaint
and written discovery responses provided “ambiguous statements of damages” that
precluded Defendant from ascertaining the removability of the case. (Id. at 5).
Defendant explains that, even though the Complaint indeed listed the monthly base
rent, “plaintiff failed to indicate whether plaintiff sought lost rent for the entire lease
term.” (Id. at 7). Furthermore, Defendant argues, Plaintiff failed to indicate “whether
it found a new subtenant, which would have impacted the amount of damages
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              4
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No. EDCV 18-1971-MWF (SHKx)                          Date: November 26, 2018
Title:   Stater Bros. Markets v. Carolina Transportation, Inc.
claimed.” (Id.). Defendant contends that these issues remained present in the written
discovery responses. (Id.). Defendant also argues that the telephone call on April 17,
2018, did not trigger the 30-day time limit to file a notice of removal because oral
communications do not constitute “other paper.” (Id. at 8).

      The Court agrees with Defendant that the Complaint is ambiguous on its face
because Plaintiff did not indicate whether the property remained vacant. This defect
was not corrected in the written discovery.

       Plaintiff argues, however, that “this fact is not determinative[,] as [Plaintiff’s
counsel] mentioned [to Defendant on April 17, 2018] that Stater would be seeking rent
for the entire term of the lease, which is clearly greater than $75,000.” (Reply at 10).
As even Plaintiff admits, telephone calls do not qualify as “other paper” for purposes
of triggering removal. (Mot. at 8-9 (“Defendant has provided no authority that a
telephone conversation qualifies as ‘other paper’ as explained in section 1446.”)).
Indeed, telephone conversations generally do not trigger the 30-day time limit. See
Jiminez v. Sears, Roebuck & Co., No. CV10-1076PA(FFMX), 2010 WL 653548, at *2
(C.D. Cal. Feb. 18, 2010) (“[D]istrict courts have generally held that oral statements
are not an ‘other paper’ which triggers removal under 42 U.S.C. § 1446(b).”); Smith v.
Bally’s Holiday, 843 F. Supp. 1451, 1455 (N.D. Ga. 1994) (“[T]he bulk of the cases
that broadly construe the second paragraph of § 1446(b) to include oral statements
involve oral statements that were reduced to writing at the time of making.”) (italics in
original). This is because “[a]llowing oral communications . . . to establish the amount
in controversy would present enormous proof problems, and potentially require an
evidentiary hearing on every notice of removal and motion for remand.” Id. (quoting
Thomas v. Ritter, No. 3:98CV530-H, 1999 WL 1940047 at *2 (W.D.N.C. Feb. 11,
1999)).

       Accordingly, because the telephone call on April 17, 2018, does not qualify as
“other paper” by which Defendant could have been put on notice of removability,
Defendant’s failure to remove the action by August 13, 2018, does not constitute a
sufficient basis for remand.


______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              5
                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA
                          CIVIL MINUTES—GENERAL

Case No. EDCV 18-1971-MWF (SHKx)                          Date: November 26, 2018
Title:   Stater Bros. Markets v. Carolina Transportation, Inc.
III.   CONCLUSION

       For the foregoing reasons, the Motion is DENIED. The request for attorneys’
fees and costs is likewise DENIED. The Court is in receipt of Defendant’s Answer to
the Complaint filed on September 14, 2018. (Docket No. 8).

       IT IS SO ORDERED.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              6
